1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MARK SHANE THOMPSON,                           )   Case No.: 1:18-cv-00125-NONE-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER ADOPTING FINDINGS AND
13          v.                                      )   RECOMMENDATION

14                                                  )   (Doc. Nos. 58, 59)
     A. GOMEZ, et al.,
                                                    )
15                 Defendants.                      )
                                                    )
16                                                  )

17          Plaintiff Mark Shane Thompson is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 27, 2020, the magistrate judge issued findings and recommendations

21   recommending that plaintiff’s motion to amend the complaint to substitute the identity of doe

22   defendant number 1 as D. Johnson be granted, and doe defendant number 2 be dismissed, without

23   prejudice, pursuant to Federal Rule of Civil Procedure 4(m). (Doc. No. 59.) The findings and

24   recommendations were served on plaintiff and contained notice that objections were due within

25   fourteen (14) days. (Id.) No objections were filed and the time to do so has now expired.

26   ///
27   ///

28

                                                        1
1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this court

2    has conducted a de novo review of this case. Having carefully reviewed the entire file, the court finds

3    the findings and recommendations to be supported by the record and proper analysis.

4           Accordingly,

5           1.      The January 27, 2020 findings and recommendations (Doc. No. 59) are adopted in full;

6                   and

7           2.      Plaintiff’s motion to amend the complaint to substitute the identity of doe defendant

8                   number 1 as D. Johnson is granted;

9           3.      Defendant D. Johnson is substituted in place of doe defendant number 1 as identified in

10                  the complaint (Doc. No. 1);

11          4.      Defendant doe number 2 is dismissed from the action, without prejudice, for failure to

12                  identify and effectuate service pursuant to Federal Rule of Civil Procedure 4(m); and

13          5.      The matter is referred back to the magistrate judge for initiation of service of process

14                  on defendant D. Johnson.

15
16   IT IS SO ORDERED.

17      Dated:     February 24, 2020
18                                                     UNITED STATES DISTRICT JUDGE

19
20
21
22
23
24
25
26
27
28

                                                         2
